                           IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

IN RE:                                                      )
                                                            )
DAVID DEWAYNE KEESEE                                        )        CASE NO: 18-03800
                                                            )        ADVERSARY NO.: 3:18-ap-90140
         Debtor.                                            )
                                                            )        CHAPTER 13
DAVID DEWAYNE KEESEE                                        )
                                                            )
         Plaintiff,                                         )        JUDGE HARRISON
                                                            )
V.                                                          )
                                                            )
SPECIALIZED LOAN SERVICING                                  )
                                                            )
         Defendant,                                         )
                                                            )
SHAPIRO & INGLE LLP                                         )
                                                            )
         Defendant.                                         )

         THE DEADLINE FOR FILING A TIMELY RESPONSE IS: DECEMBER 19, 2018
 IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: JANUARY 2, 2019 AT 8:30 AM IN
 COURTROOM ONE, 2ND FLOOR, CUSTOMS HOUSE, 701 BROADWAY, NASHVILLE, TN 37203

                 NOTICE OF MOTION TO WITHDRAW AS COUNSEL FOR DEBTOR

         The debtor’s counsel has asked the court for the following relief: to withdraw as counsel.

YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion, or if you
want the court to consider your views on the motion, then on or before DECEMBER 19, 2018, you or your
attorney must:

1.     File with the court your written response or objection explaining your position at: PLEASE NOTE
THE MIDDLE DISTRICT OF TENNESSEE REQUIRES ELECTRONIC FILING. ANY RESPONSE
OR OBJECTION YOU WISH TO FILE MUST BE SUBMITTED ELECTRONICALLY, YOU OR
YOUR ATTORNEY MUST GO TO THE COURT WEBSITE AND FOLLOW THE INSTRUCTIONS
AT: http://ecf.tnmb.uscourts.gov

2.       Your response must state that the deadline for filing responses is DECEMBER 19, 2018, the date
of the scheduled hearing is JANUARY 2, 2019 and the motion to which you are responding is the Debtor’s
Motion to Withdraw as Counsel for Debtors.

3.       You must also mail a copy of your response to:
         Joshua A. Coles, Coles & Holton, LLP, Debtor’s counsel, 764 Roycroft Place, Nashville, TN 37203;
         Chapter 13 Trustee, Henry Hildebrand, III, P.O. Box 190664, Nashville, TN 37219; and
         US Trustee, Beth Derrick, 318 Customs House, 701 Broadway, Nashville, TN 37203.

          If a timely response is filed, the hearing will be held at the time and place indicated above. THERE
WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may check whether a timely response
has been filed by calling the Clerk’s office at 615-736-5584 or viewing the case on the Court’s website at
<www.tnmb.uscourts.gov>. If you received this notice by mail, you may have three additional days in which to
file a timely response under Rule 9006(f) of the Federal Rules of Bankruptcy Procedure.



Case 3:18-ap-90140          Doc 10      Filed 11/28/18 Entered 11/28/18 13:53:31                      Desc Main
                                        Document     Page 1 of 5
         If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter an order granting that relief.

Date: 11/28/2018                                                      /s/ Joshua A. Coles
                                                                      Joshua A. Coles, #028257
                                                                      Coles & Holton, LLP
                                                                      Attorney for Debtor/Plaintiff
                                                                      764 Roycroft Place
                                                                      Nashville, TN 37203
                                                                      Phone: 615-712-9537; Fax: 615-712-9768
                                                                      josh.coles@colesandholton.com




Case 3:18-ap-90140           Doc 10     Filed 11/28/18 Entered 11/28/18 13:53:31                     Desc Main
                                        Document     Page 2 of 5
                                    UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                        )
                                                              )
DAVID DEWAYNE KEESEE                                          )        CASE NO: 18-03800
                                                              )        ADVERSARY NO.: 3:18-ap-90140
           Debtor.                                            )
                                                              )        CHAPTER 13
DAVID DEWAYNE KEESEE                                          )
                                                              )
           Plaintiff,                                         )        JUDGE HARRISON
                                                              )
V.                                                            )
                                                              )
SPECIALIZED LOAN SERVICING                                    )
                                                              )
           Defendant,                                         )
                                                              )
SHAPIRO & INGLE LLP                                           )
                                                              )
           Defendant.                                         )

                        MOTION TO WITHDRAW AS COUNSEL FOR THE DEBTOR

           Now comes the Debtor's Counsel, Joshua A. Coles and Coles & Holton, LLP, and moves this Court by

way of Motion to Withdraw as counsel for the Debtor, and in support thereof would show unto the Court as

follows:

           That Debtor and counsel have irreconcilable differences over issues arising out of this Adversary

Proceeding. Counsel suggests that under these circumstances, the attorney client relationship has deteriorated to

such a point that further representation would be untenable, and therefore he moves to withdraw as counsel of

record in this proceeding.

           WHEREFORE, Debtor’s counsel prays that the court allow it to withdraw in accordance with the

detailed request above.

           Respectfully submitted this the 28th day of November, 2018.

                                                              /s/ Joshua A. Coles
                                                              Joshua A. Coles, #028257
                                                              Coles & Holton, LLP
                                                              Attorney for Debtor/Plaintiff
                                                              764 Roycroft Place
                                                              Nashville, TN 37203
                                                              Phone: 615-712-9537; Fax: 615-712-9768
                                                              josh.coles@colesandholton.com



Case 3:18-ap-90140            Doc 10      Filed 11/28/18 Entered 11/28/18 13:53:31                   Desc Main
                                          Document     Page 3 of 5
                                          CERTIFICATE OF SERVICE
          I, the undersigned attorney, hereby certify that I served a true and exact copy of the foregoing Motion to
Withdraw as Counsel for the Debtor upon the office of the Chapter 13 Trustee, PO Box 340019, Nashville, TN
37203, to the U.S. Trustee, 318 Customs House, 701 Broadway, Nashville, TN 37203; to Specialized Loan
Servicing, 8742 Lucent Boulevard, Suite 300, Highlands Ranch, CO 80129; to Shapiro & Ingle LLP, 10130
Perimeter Parkway, Suite 400, Charlotte, NC 28216; and to the Debtor/Plaintiff, David Dewayne Keesee, 3393
Endsworth Drive, Clarksville, TN 37042 either electronically or by United States mail, postage pre-paid, and on
this the 28th day of November, 2018.

                                                              /s/ Joshua A. Coles
                                                              Joshua A. Coles, #028257




Case 3:18-ap-90140           Doc 10      Filed 11/28/18 Entered 11/28/18 13:53:31                     Desc Main
                                         Document     Page 4 of 5
                                 UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                       )
                                                             )
DAVID DEWAYNE KEESEE                                         )       CASE NO: 18-03800
                                                             )       ADVERSARY NO.: 3:18-ap-90140
         Debtor.                                             )
                                                             )       CHAPTER 13
DAVID DEWAYNE KEESEE                                         )
                                                             )
         Plaintiff,                                          )       JUDGE HARRISON
                                                             )
V.                                                           )
                                                             )
SPECIALIZED LOAN SERVICING                                   )
                                                             )
         Defendant,                                          )
                                                             )
SHAPIRO & INGLE LLP                                          )
                                                             )
         Defendant.                                          )

         ORDER ALLOWING COUNSEL TO WITHDRAW AS COUNSEL FOR THE DEBTOR

                 Upon consideration of the Motion to Withdraw filed herein, statements of counsel and the
debtors; it is

        ORDERED, ADJUDGED AND DECREED that Joshua A. Coles and Coles & Holton, LLP are
allowed to withdraw as counsel for the Debtor as irreconcilable differences have arisen between the Debtor
and Counsel which makes further representation untenable.

THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED AT THE TOP
OF THIS PAGE.

APPROVED FOR ENTRY:




Signature:
                             PROPOSED
                           /s/ Joshua A. Coles
                           Joshua A. Coles, #028257
                           Coles & Holton, LLP
                           Attorney for Debtor
                           764 Roycroft Place
                           Nashville, TN 37203
                           Phone: 615-712-9537; Fax: 615-712-9768
                           josh.coles@colesandholton.com


Case 3:18-ap-90140            Doc 10     Filed 11/28/18 Entered 11/28/18 13:53:31                  Desc Main
                                         Document     Page 5 of 5
